DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 Claims 7, 9, 10, 26-31 are pending and have been considered on the merits.  All arguments and amendments have been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and dependent claims 9, 10, 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  a cell culturing step. Claim 7 lacks an actual culture step and only claims “providing CHO cells in a cell culture medium to start a cell culture process” but does not include an actual culturing step, which is essential to the cell culture method. Applicants claim maintaining amino acid levels in step (ii); however, this step must actually take place while actively culturing CHO cells. Regarding claims 29-31, these claims would require an actual culturing step to be present.  As currently claimed, the method provides CHO cells in a cell culture medium “to start” a cell culture process but currently, there is no limitation drawn to “starting” said process. 

 Further, the addition of the limitation “a predefined value” to claim 7 is unclear and fails to distinctly claims applicant’s invention.  C2 is defined as 2 mM; however, it is not clear how the predefined value relates to or if it relates to C2. Is the predefined value the same as C2? As currently claimed, the predefined value is any concentration and there is no correlation to C2. 

Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the claim fails to distinctly claim what the culture medium comprises.  1, 2, 3…or 9 of…” is unclear. For examination purposes, it has been interpreted as “…cell culture medium comprises one or more of valine…”.   
Regarding claim 29, it is not particularly clear in what the control culture comprises. Applicants claim the control culture is identical except does not comprise step (ii). First, it is not clear what it is identical to and if it does not comprise step (ii), then the control culture is simply CHO cells in any culture medium under any conditions. In addition, as stated above, claim 7 lacks an actual culture step and only claims “providing CHO cells in a cell culture medium to start a cell culture process” but does not include an actual culturing step, therefore, it is not clear how cell growth and/or productivity are compared to a control when, as claimed, applicants are only providing cells in a medium.  For examination purposes, claim 29 is interpreted to mean cell growth and/or productivity in the culture medium of step (ii) is increased compared to a control medium, wherein the control medium does not have at least one amino acid selected from those of claim 1 below a concentration of 2 mM. 
Claim 31 requires a production phase; however, it is not clear what the production phase is, i.e. what is being produced during said production phase as claim 7 does not require the production of any product. 

Note-as currently claimed, the newly added limitation in claim 7 drawn to decreasing the amino acid only takes place if the concentration is determined to be above a predefined value, which is currently unknown and not defined by claim 7,  and thus is not required unless it is found that the amino acid concentrations are above some value.  Thus this step is considered to be a conditional step.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 7, 10, 26-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xing et al.  (Process biochem., 2011, IDS). 
Xing teaches a method of fed-batch culturing CHO cells (intro., p. 1424 section 2.3) comprising providing CHO cells in a culture medium, wherein the amino acids selected from phenylalanine (0.71±0.08 and 1.0±0.02 mM), tyrosine (0.34±0.04 and 0.50 ±0.03 mM), tryptophan (0.60±0.17 and 0.39±0.09 mM), methionine (0.30±0.05 and 0.51±0.01 mM), serine (1.63±0.44 and 1.81±0.11 mM), and glycine (1.64±0.12 and 1.87±0.12 mM) are below a concentration of 2mM (Table 1, Fig. 2).  Xing does teach that amino acid concentrations need to be adjusted based on different pathways, for example, serine and glycine concentrations are adjusted to provide carbon donors for other metabolic pathways and to enhance ammonia removal, respectively (p. 1426, 2nd col., 1st full parag., 2nd parag.-1428, Fig. 2). Based upon metabolic rates and fluxes, amino acid concentrations are adjusted to improve the balance in the feed medium, reduce production of inhibitory metabolites and toxic amino acids, and improve protein production (section 3.3, p. 1427-1428). Regarding the limitation of measuring and decreasing amino acid concentrations, it is noted that Xing teaches maintaining all claimed amino acid concentrations below 2 mM; however some amino acid concentrations are decreased , for example glycine, as needed in the modified medium, thus Xing teaches the measuring step and would meet the conditional step of decreasing amino acid concentrations if above a predetermined value. Xing teaches adjusting/supplying/maintaining amino acid concentrations as claimed during the growth phase, i.e. in the feed medium (section 2.2, 2.3, 2.4, table 1, 2, section 3.2, Fig. 2, section 3.3). 

Regarding claim 27, Xing teach valine at a concentration above 1 and 2 mM, isoleucine above 1 and 2 mM, proline above 2 and 3 mM, lysine above 1 and 2 mM, arginine above 3 and 5 mM, aspartate above 2 mM, glutamate above 2 and 3 mM (Table 1). 
Regarding claim 28, the CHO cells express the recombinant protein, B1, which is an antibody fusion protein (abstract, introduction). 
Regarding claim 29 and 30, Xing compare the culture of CHO cells two different cell culture medium and find that cells in the modified medium, compared to the original medium, demonstrate a 55% enhanced cell density (IVCD) and an increased B1 protein titer by 27% (p. 1427 section 3.3., Table 3-p. 1428, specifically p. 1428, last parag.).
Regarding claim 31, Xing teaches adjusting/supplying/maintaining amino acid concentrations as claimed during the growth phase, i.e. in the feed medium (section 2.2, 2.3, 2.4, table 1, 2, section 3.2, Fig. 2, section 3.3) and a production phase wherein B1 recombinant protein is produced. 
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7, 9, 10, 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiller et al. (Biotech&Bioeng., 1994, IDS) in view of Landauer (An. Cell biotech., 2014, IDS), Gonzalez-Leal et al. (Biotech . Prog., 2011) and Lima e Castro (Thesis, 1993, p. 1-228)  further in view of Xing et al.  (Process biochem., 2011, IDS).

Hiller teaches the step-wise change of amino acids in a murine hybridoma cell line to aid in cell growth and antibody production wherein the amino acids include phenylalanine, tyrosine, tryptophan, methionine, leucine, serine, threonine and glycine and are below a concentration of 2mM (p. 305, Supplement additions and Table II). They teach that amino acid concentrations affect lactate and ammonia production, cell growth and antibody production in culture (p.307-320). Hiller teaches the cells to produce recombinant proteins, i.e. antibodies (p. 304, cell line section). 
Hiller does not teach CHO cells. 
Landauer teaches a method of fed-batch culturing CHO cells comprising providing CHO cells in a culture medium, RPMI 1640, wherein the amino acids selected from phenylalanine (0.09mM), tyrosine (0.16 mM), tryptophan (0.024mM), methionine (0.1005mM), serine (0.285mM), and glycine (0.106mM) are below a concentration of 2mM (abstract, Table 1, 5). 
Gonzalez-Leal teaches a method of culturing CHO cells in fed-batch conditions wherein the concentrations of phenylalanine (1.36 approximately), tryptophan (1.46), methionine (1.27 approx.), serine (1.42 required) are below a concentration of 2mM. They teach that culture media design in crucial for optimizing antibody production, for example, in CHO cells and that amino acid selection and concentrations effect cell growth rate and Ab production (abstract). Amino acids were evaluated during cell culture and during high cell-density stages to consider viable cell concentrations, specific growth rates, mAb concentrations and productivity (abstract). They determine the consumption rate (Fig. 2, Table 2), amino acid concentrations of two commercial culture media for CHO cells and needed amino acid concentrations (Fig. 2). Overall the reference teaches that amino acid concentrations in culture media for fed-batch culture of CHO cells greatly impacts mAb production, growth rates, cell density and experimenting with amino acid supplementation would result in an optimal culture strategy (conclusion). 
Lima e Castro teaches fed-batch culture of CHO cells (p. 20 1.1.3) in culture media for producing a desired substance, recombinant interferon-gamma (IFN-ɣ)(p. 20-22, p. 27, table 1.3) wherein the media comprises the amino acids (p. 39 1.3.2.2) selected from phenylalanine, tyrosine, tryptophan, methionine, serine, and glycine are below a concentration of 2mM (p. 90, Table 3.2, 3.3).  They teach that IFN-ɣ production is influenced by components of the culture medium (p. 91-92). 
The above references do not teach the limitations of claims 27-31 and the limitations of amended claim 7, drawn to measuring and decreasing amino acid concentrations if it is determined that the amino acid concentrations are above a predetermined value. 
Xing teaches a method of fed-batch culturing CHO cells (intro., p. 1424 section 2.3) comprising providing CHO cells in a culture medium, wherein the amino acids selected from phenylalanine (0.71±0.08 and 1.0±0.02 mM), tyrosine (0.34±0.04 and 0.50 ±0.03 mM), tryptophan (0.60±0.17 and 0.39±0.09 mM), methionine (0.30±0.05 and 0.51±0.01 mM), serine (1.63±0.44 and 1.81±0.11 mM), and glycine (1.64±0.12 and 1.87±0.12 mM) are below a concentration of 2mM (Table 1, Fig. 2).  Xing does teach that amino acid concentrations need to be adjusted based on different pathways, for example, serine and glycine concentrations are adjusted to provide carbon donors for other metabolic pathways and to enhance ammonia removal, respectively (p. 1426, 2nd col., 1st full parag., 2nd parag.-1428, Fig. 2). Based upon metabolic rates and fluxes, amino acid concentrations are adjusted to improve the balance in the feed medium, reduce production of inhibitory metabolites and toxic amino acids, and improve protein production (section 3.3, p. 1427-1428). Regarding the limitation of measuring and decreasing amino acid concentrations, it is noted that Xing teaches maintaining all claimed amino acid concentrations below 2 mM; however some amino acid concentrations are decreased , for example glycine, as needed in the modified medium, thus Xing teaches the measuring step and would meet the conditional step of decreasing amino acid concentrations if above a predetermined value. Xing teaches adjusting/supplying/maintaining amino acid concentrations as claimed during the growth phase, i.e. in the feed medium (section 2.2, 2.3, 2.4, table 1, 2, section 3.2, Fig. 2, section 3.3). 

Regarding claim 27, Xing teach valine at a concentration above 1 and 2 mM, isoleucine above 1 and 2 mM, proline above 2 and 3 mM, lysine above 1 and 2 mM, arginine above 3 and 5 mM, aspartate above 2 mM, glutamate above 2 and 3 mM (Table 1). 
Regarding claim 28, the CHO cells express the recombinant protein, B1, which is an antibody fusion protein (abstract, introduction). 
Regarding claim 29 and 30, Xing compare the culture of CHO cells two different cell culture medium and find that cells in the modified medium, compared to the original medium, demonstrate a 55% enhanced cell density (IVCD) and an increased B1 protein titer by 27% (p. 1427 section 3.3., Table 3-p. 1428, specifically p. 1428, last parag.).
Regarding claim 31, Xing teaches adjusting/supplying/maintaining amino acid concentrations as claimed during the growth phase, i.e. in the feed medium (section 2.2, 2.3, 2.4, table 1, 2, section 3.2, Fig. 2, section 3.3) and a production phase wherein B1 recombinant protein is produced. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to use CHO cells in place of the mouse hybridoma cell line of Hiller because it was known in the art to culture CHO cells in a culture medium in a fed-batch method comprising phenylalanine, tyrosine, tryptophan, methionine, leucine, serine, threonine and glycine below at concentrations below 2mM to produce recombinant proteins. One would have had a reasonable expectation of successfully using CHO cells in the method of Hiller to study amino acid changes during the cell culture method. Further, the art collectively teaches that amino acid concentrations great impact viable cell concentrations, specific growth rates, mAb and desired substance concentrations and productivity. 
Further, before the effective filing date of the claimed invention, it was known in the art to culture CHO cells in a culture medium in a fed-batch method comprising phenylalanine, tyrosine, tryptophan, methionine, leucine, serine, threonine and glycine below at concentrations below 2mM. The art collectively teaches that amino acid concentrations greatly impact viable cell densities, protein production, concentrations and productivity and that amino acid concentrations need to be adjusted based on different pathways, for example, serine and glycine concentrations are adjusted to provide carbon donors for other metabolic pathways and to enhance ammonia removal. Further, based upon metabolic rates and fluxes, amino acid concentrations are adjusted to improve the balance in the feed medium, reduce production of inhibitory metabolites and toxic amino acids, and improve protein production. Each of the prior art references teach amino acid concentrations below 2 mM to be optimal. While the art does not teach decreasing concentrations if amounts are above a predetermined value, it would have been obvious to a posita to make the necessary adjustments to the amino acid concentrations if necessary to maintain desired amounts and a posita could pursued known potential solution within his or her technical grasp for optimal CHO cell culture conditions depending on the desired outcome, product produced and cell growth requirements.  Therefore, the invention as a whole is obvious over the combination of references. 


Response to Arguments
Applicant's arguments filed 5/18/2022 have been fully considered but they are not persuasive. Regarding Landauer, applicant argues that the limitations of claim 8 were not previously rejected and thus, the amendment makes the claims novel over the reference.  As stated above, the newly added limitation in claim 7 drawn to decreasing the amino acid only takes place if the concentration is determined to be above a predetermined value, which currently is not defined by claim 7. This is considered a conditional step and thus is not required unless it is found that the amino acid concentrations are above a predetermined value.  
Regarding the 103, applicant argues that the references do not teach maintaining the claimed amino acids below 2 mM as presently claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Hiller does not teach CHO cells and does not teach a reason to maintain amino acid levels below 2 mM.  
Applicant argues that Landauer does not teach a method of measuring amino acid concentrations and decreasing if levels are above a predetermined value and does not teach any reason to maintain the amino acid levels below 2 mM. New reference Xing is relied upon to address applicants limitation regarding decreasing concentrations, however, each of the references relied upon teach using amino acid levels below 2 mM in a cell culture medium for culturing CHO cells to produce recombinant proteins.  Thus, it would be obvious to maintain these desired amino acid concentrations during culture as concentrations are disclosed to greatly impact viable cell densities, protein production, concentrations and productivity.  The art suggests that amino acid concentrations need to be adjusted based on different pathways, for example, serine and glycine concentrations are adjusted to provide carbon donors for other metabolic pathways and to enhance ammonia removal. Further, based upon metabolic rates and fluxes, amino acid concentrations are adjusted to improve the balance in the feed medium, reduce production of inhibitory metabolites and toxic amino acids, and improve protein production.
Applicant argues that Gonz.-Leal and Lima e Castro do not teach that the amino acids have negative impact on cell growth rate or a reason to develop the method as claimed. 
It is the Examiners position that Hiller teaches using a hybridoma mouse cell line which produces recombinant proteins to study changes in amino acid concentrations during cell culture. Using CHO cells as suggested by the combination of references in place of the cell lines of Hiller would have been obvious given that CHO cells are well-known to produce monoclonal antibodies. In addition, the art, as a whole, teaches using concentrations of the claimed amino acids in CHO cell culture medium below 2 mM and that amino acid concentrations greatly impact viable cell densities, protein production, concentrations and productivity and that amino acid concentrations need to be adjusted based on different pathways, for example, serine and glycine concentrations are adjusted to provide carbon donors for other metabolic pathways and to enhance ammonia removal. Further, based upon metabolic rates and fluxes, amino acid concentrations are adjusted to improve the balance in the feed medium, reduce production of inhibitory metabolites and toxic amino acids, and improve protein production. While the art does not teach decreasing concentrations if amounts are above a predetermined value, i.e. 2mM, however, it would have been obvious to a posita to make the necessary adjustments to the amino acid concentrations if necessary to maintain desired amounts and a posita could pursued known potential solution within his or her technical grasp for optimal CHO cell culture conditions depending on the desired outcome, product produced and cell growth requirements. None of the art of record teaches using the claimed amino acids in amounts above 2 mM and thus, adjusting amounts during culture to stay within the art recognized suggested concentrations would have been obvious before the effective filing date.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/           Examiner, Art Unit 1651                                                                                                                                                                                             

/TAEYOON KIM/           Primary Examiner, Art Unit 1632